Citation Nr: 1218130	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for polycystic kidney disease, to include as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran assets that his preexisting kidney disease was aggravated by "combat stress" and/or the large amounts of sodium contained in meals-ready-to-eat (MRE's) consumed by the Veteran during his period of service in Iraq/Kuwait from August 2002 to August 2003.  In an effort to address the Veteran's contentions, VA has obtained medical opinions in September 2008 (a VA genitourinary examination, with a January 2009 addendum) and May 2011 (an advisory medical opinion from the Veterans Health Administration (VHA), with an October 2011 addendum).

While the medical matters related to the Veteran's assertions concerning the aggravation of his kidney disability by service have been addressed, the Veteran also asserts that his kidney disease is aggravated by his service-connected hypertension.  

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

While a September 2008 VA examiner (in a January 2009 addendum) essentially noted that hypertension is not an aggravating factor for polycystic kidney disease, little in the way of a rationale was provided.  Further, in a May 2011 VHA opinion a medical expert noted that the Veteran's blood pressure, while currently "at target," had not been optimally controlled, and that treating hypertension was generally considered essential to reducing the rate of decline of renal function (in polycystic kidney disease).  Based on his previous comments, in September 2011 VA requested that the author of the May 2011 VHA opinion offer an addendum addressing the question of whether the  polycystic kidney disease has undergone a clinically identifiable permanent increase in severity beyond natural progress as a result of/due to service-connected hypertension.

The Board notes that the October 2011 addendum did not provide a medical opinion that addressed the question of whether the Veteran's kidney disease is aggravated by service-connected hypertension.

As such, the Veteran should be afforded a VA examination that addresses the question of whether the Veteran's kidney disease is aggravated by service-connected hypertension.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for hypertension and kidney disability from October 2010 and associate them with the Veteran's claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's polycystic kidney disease is aggravated (permanently worsened) by service-connected hypertension.  If the VA examiner finds that the Veteran's polycystic kidney disease is aggravated (permanently worsened) by hypertension, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected hypertension.  If the polycystic kidney disease polycystic kidney disease not aggravated by hypertension, the VA examiner should state so.  The examiner is asked to provide a rationale for the opinion.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for polycystic kidney disease, to include as secondary to service-connected hypertension.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


